Matter of Sanchez v Knipps (2018 NY Slip Op 06706)





Matter of Sanchez v Knipps


2018 NY Slip Op 06706


Decided on October 9, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



memad1Matter of Sanchez v Knipps2018ny067067274 3524/14 -2118] 147/15 148/18This opinion is uncorrected and subject to revision before publication in the printed Official Reports.Decided on October 9, 2018Renwick, J.P., Manzanet-Daniels, Mazzarelli, Webber, Singh, JJ.7274 3524/14 -2118] 147/15 148/18[*1]In re Elvis Sanchez, Petitioner,Hon. Susan Knipps, etc., et al., Respondents. Cyrus R. Vance, Jr., Nonparty Respondent.Elvis Sanchez, petitioner pro se.Barbara D. Underwood, Attorney General, New York (Charles F. Sanders of counsel), for Hon. Susan Knipps, Hon. A. Kirke Bartley, Hon. Ellen Biben, Hon. Abraham Clott, Hon. Patrick McGrath and Hon. Bonnie Wittner, respondents.Cyrus R. Vance, Jr., District Attorney, New York (James T. Hughes of counsel), for nonparty 
The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application be and the same hereby is denied and the petition dismissed, without costs or disbursements.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 9, 2018
CLERK